Citation Nr: 0913960	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back pain due to spina bifida occulta and spondylolisthesis, 
and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 
1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part found that 
new and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for low back pain 
due to spina bifida occulta and spondylolisthesis.  

Jurisdiction has been transferred to the Los Angeles, 
California, RO.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the 
various characterizations of the issue throughout the appeal, 
the Board must make an independent determination as to 
whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for low 
back pain due to spina bifida occulta and spondylolisthesis.

The issue of entitlement to service connection for low back 
pain due to spina bifida occulta and spondylolisthesis is 
discussed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for low back pain due 
to spina bifida occulta and spondylolisthesis was initially 
denied in an unappealed May 1971 rating decision; the claim 
was most recently denied in an unappealed February 2000 
rating decision. 

2.  Evidence received since the February 2000 rating decision 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for low back pain due to spina bifida 
occulta and spondylolisthesis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the aspects of the claim decided 
here.

Claim to Reopen

Legal Criteria

A claim which has been denied in a final unappealed rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7104(b).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the new claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Low Back Pain Due to Spina Bifida Occulta and 
Spondylolisthesis

The Veteran was initially denied entitlement to service 
connection for low back pain by a May 1971 rating decision.  
The evidence at the time included the Veteran's service 
treatment records. 

The report of a pre-enlistment examination in January 1970, 
notes that the Veteran had back aches at times, but it was 
indicated that the spine was normal.  The Veteran indicated 
in a report of medical history for enlistment in March 1970 
that he had a history of back trouble, specifically "low 
back ache with sponts."  The service treatment records noted 
the Veteran's spina bifida occulta, contained a diagnosis of 
spondylolysis, and stated there was no evidence of 
spondylolisthesis.  During a separation examination in April 
1971, the Veteran reported "chronic back pain post strain".

The RO denied service connection for the Veteran's back 
condition stating that his condition existed prior to service 
and there was no evidence of aggravation beyond normal 
progression.  The Veteran was notified of the decision but 
did not appeal.  

Service connection was again denied in a March 1977 rating 
decision on the basis that the back disability was a 
constitutional or developmental abnormality and not a 
disability under law.

The most recent final denied occurred in a February 2000 
rating decision.  The RO found that new and material evidence 
had not been submitted.  The Veteran was notified of the 
decision but did not appeal.  

The evidence at the time included private medical records 
from October 1976 to January 1977 and January 1982 and 
private disability evaluations from January 1993 and January 
1994.  

The Veteran reported to a private doctor in October 1976 that 
he experienced sharp pain in the small of his back lasting a 
brief period of time.  He also stated that it occasionally 
hurt to stand up and was difficult to straighten his back.  
The Veteran noted that he injured his back in high school as 
well as in service.  The private doctor stated that X-rays 
demonstrated bilateral spondylolysis L5 and spina bifida 
occulta.   

Private medical records received in January 1999 show that in 
January 1982, a MRI revealed spondylolisthesis, Grade I, at 
L5-S1 with bilateral pars defect as well as spina bifida 
occulta at S1.  The doctor noted that spondylolisthesis was 
not present in films taken in October 1976.  It was further 
noted that the Veteran had recently fallen on his right chest 
and had back pain and two fractured right ribs as a result.  

Non-VA disability evaluations in January 1993 and January 
1994 show that the Veteran had worked as a hod carrier and as 
a plasterer, which required him to lift up to 100 pounds, 
bend and twist his back, and frequently work on a ladder.  
The private doctor concluded that the Veteran's back 
disability was secondary to chronic on-the-job trauma the 
Veteran experienced as a plasterer and hod carrier for about 
the past twenty years.  

The evidence received since the February 2000 rating decision 
includes VAMC records starting in January 2000.  

The VAMC records show that in September 2000, an MRI revealed 
Grade I anterolisthesis of L5 but showed that this was 
secondary to bilateral pars interarticularis defects.  Severe 
bilateral foraminal narrowing was also demonstrated and was 
greater on the right.  In January 2004, a VA doctor noted 
that a CAT scan showed foraminal stenosis and disc disease, 
the doctor opined that these conditions were likely due to 
wear and tear.  

In addition, there have been significant changes in the 
understanding of the law referable to pre-existing 
disabilities and service.  Congressional statutes establish 
that every Veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to diseases or defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit clarified the regulations by stating that 
38 U.S.C.A. § 1111 requires clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation.

In addition, following the 1977 rating decision, VA's General 
Counsel and the Courts held that service connection is 
possible for congenital defects, but not diseases.  Quirin v. 
Shinseki, No. 06-2007 (U.S. Vet. App. Mar. 10, 2009); Monroe 
v. Brown, 4 Vet. App. 513 (1993); VA Gen. Couns. Prec. 82-90 
(July 18, 1990) (originally issued as VA Gen. Couns. Prec. 1-
85 (Mar. 5, 1985)).

This evidence is new and material and raises a reasonable 
possibility of substantiating the claim.  Therefore, 
reopening the claim is warranted.  


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for a low back disability 
to include pain due to spina bifida occulta and 
spondylolisthesis is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In this case, the record documents symptoms and findings 
referable to the back beginning in service and continuing 
since.  An opinion is needed to determine whether any current 
back disability was incurred or aggravated in service.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  The Veteran has not yet 
received this notice.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine whether any current 
low back disability was incurred or 
aggravated in service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
any currently diagnosed low back condition 
had its onset in active service; is 
otherwise the result of disease or injury in 
service; or was aggravated (underwent an 
increase in underlying disability) in 
service.  

The examiner should also determine whether 
any current low back disability clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
increase in underlying severity during 
service.  

The rationale for all opinions should be 
provided. 

2.  The Veteran should be given proper 
notice regarding disability rating and 
effective dates in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.


The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


